DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Claims 1 recites “the second semiconductor regions” in line 25 should be amended to “the plurality of second semiconductor regions” for being consistent with limitation in line 23. 
Claims 1 recites limitation “the first semiconductor regions” in lines 28 and 35 should be amended to “the plurality of first semiconductor regions” for being consistent with limitation in line 19. 
Claims 1 recites limitation “the trenches” in lines 31-32, 38-39 and 43 should be amended to “the plurality of trenches” for being consistent with limitation in line 28. 
Claim 1 recites limitation “the gate electrode” in lines 33 and 39 should be amended to “the plurality of gate electrodes” for being consistent with limitation in line 31. 
Claim 1 recites limitation “the first base regions” in line 38 should be amended to “the plurality of first base regions” for being consistent with limitation in line 10. 
Claim 1 recites limitation “the first base regions” in line 38, 42, and 43 should be amended to “the plurality of first base regions” for being consistent with limitation in line 10. 
Claim 1 recites limitation “the second base regions” in lines 39-40 and 41 should be amended to “the plurality of second base regions” for being consistent with limitation in line 13. 
Claim 2 recites limitations “the first base regions”, “the second base regions”, “the trenches”, and “the first semiconductor regions” which should be amended to “the plurality of first base regions”, “the plurality of second base regions”, “the plurality of trenches”, and “the plurality of first semiconductor regions” for being consistent with limitation of claim 1. 
Claim 3 recites limitations “the first base regions”, “the trenches”, and “the second semiconductor regions” which should be amended to “the plurality of first base regions”, “the plurality of trenches”, and “the plurality of second semiconductor regions” for being consistent with limitation of claim 1.  
Claim 3 recites limitations “of the second semiconductor regions” in lines 4 and 6 is confusing because it is missing a limitation to define what of the second semiconductor regions.  Appropriate correction is required. 
Claim 4 recites limitations “the first base regions”, “the trenches”, “the first semiconductor regions”, which should be amended to “the plurality of first base regions”, “the plurality of trenches”, and “the plurality of first semiconductor regions” for being consistent with limitation of claim 1. 
Claim 4 recites limitations “of the first semiconductor regions” in lines 4 and 6 is confusing because it is missing a limitation to define what of the second semiconductor regions.  Appropriate correction is required. 
Claim 5 recites limitations “the first base regions”, “the trenches”, “the first semiconductor regions”, and “the second semiconductor regions” which should be amended to “the plurality of first base regions”, “the plurality of trenches”, “the plurality of first semiconductor regions” and “the plurality of second semiconductor regions” for being consistent with limitation of claim 1.  
 Claim 6 recites limitations “the first base regions”, “the trenches”, “the first semiconductor regions”, “the second semiconductor regions”, and “the third semiconductor regions” which should be amended to “the plurality of first base regions”, “the plurality of trenches”, “the plurality of first semiconductor regions”, “the plurality of second semiconductor regions”, and “the plurality of third semiconductor regions” for being consistent with limitation of claims 1 and 6.  
Claim 7 recites limitations “the third semiconductor regions” which should be amended to “the plurality of third semiconductor regions” for being consistent with limitation of claim 6.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “one of the semiconductor regions and one of the first semiconductor regions…is separate from the adjacent two of the trenches” which describing the source region 7 and the contact region 8 are being separate from the trenches 15 that conflict with the disclosure of Fig. 3 of Applicant’s specification because source region 7 and contact region 8 are contact and adjacent to the trenches 15.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OHSE et al. (Pub. No.: US 2018/0204905 A1), hereinafter as Ohse.
Regarding claim 1, Ohse discloses a semiconductor device in Fig. 1, comprising: a semiconductor substrate of a first conductivity type (n type substrate 1), having a first main surface and a second main surface opposite to each other (see  

    PNG
    media_image1.png
    611
    721
    media_image1.png
    Greyscale

[0030]);a first semiconductor layer of the first conductivity type (n type layers 2 and 5), provided on the first main surface of the semiconductor substrate, the first semiconductor layer having an impurity concentration lower than an impurity concentration of the semiconductor substrate (layer 2 has lower concentration than substrate 1), the first semiconductor layer having a first surface and a second surface opposite to each other, the second surface of the first semiconductor layer facing the semiconductor substrate (see [0031]); a plurality of first base regions of a second conductivity type (p type base regions 3), selectively provided in the first semiconductor layer, at the first surface of the first semiconductor layer (see annotated Fig. 1 above and [0035]); a plurality of second base regions of the second conductivity type (the middle p type region 3 and p type base regions 4), selectively provided in the first semiconductor layer (see [0035]); a second semiconductor layer of the second conductivity type (p type base layer 6), provided on the first surface of the first semiconductor layer and having a first surface and a second surface opposite to each other, the second surface of the second semiconductor layer facing the semiconductor substrate (see [0034]); a plurality of first semiconductor regions of the first conductivity type (n type source 7), selectively provided in the second semiconductor layer, at the first surface of the second semiconductor layer (see [0036]); a plurality of second semiconductor regions of the second conductivity type (p type contact region 8), selectively provided in the second semiconductor layer, at the first surface of the second semiconductor layer, the second semiconductor regions having an impurity concentration higher than an impurity concentration of the second semiconductor layer (concentration of P++  is higher than concentration of P) (see [0036] and [0052]); a plurality of trenches (trenches where gate electrode and gate insulating film 9 formed) penetrating through the first semiconductor regions and the second semiconductor layer, and reaching the first semiconductor layer (see [0034]); a plurality of gate electrodes (gate electrodes 10) each provided in a respective one of the trenches via a gate insulating film (gate insulating film 9) (see [0034]); an interlayer insulating film (insulating film 11) provided on the gate electrodes (see [0038]); a plurality of first electrodes (source electrodes 12) provided on a surface of the second semiconductor layer and surfaces of the first semiconductor regions (see [0038]); and a second electrode (drain electrode 13) provided on the second main surface of the semiconductor substrate (see [0033]), wherein between an adjacent two of the first base regions, at least two of the trenches, at least two of the gate electrodes, and at least two of the second base regions are disposed (see annotated Fig. 1 above), and the at least two of the second base regions disposed between the adjacent two of the first base regions are disposed separate from one another and separate from the first base regions, in a direction in which the trenches are arranged (horizontal direction) (see annotated Fig. 1 above).
Regarding claim 5, Ohse disclose the semiconductor device according to claim 1, wherein in a plan view from the first main surface, an area in which one of the second semiconductor regions and one of the first semiconductor regions disposed on regions between an adjacent two of the trenches that are adjacent to each other without the first base regions intervening therebetween, contact one another, is separate from the adjacent two of the trenches (source region 7 and contact region 8 without having base region 3 between and adjacent to each other) (see Figs. 1-3). 

      Allowable Subject Matter
Claim 2-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection as set forth in the office action and in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein the at least two of the second base regions disposed between the adjacent two of the first base regions are disposed in a first area, the first area having a second area in which an adjacent two of the trenches that are adjacent to each other are provided, the second area including a first region in which at least two of the first semiconductor regions are provided and a second region in which at least two of the second semiconductor regions are provided, in the first region, the at least two of the second base regions are disposed separate from one another and separate from the first base regions in the direction in which the trenches are arranged, and in the second region, the at least two of the second base regions are disposed in contact with one another and in contact with the first base regions in the direction in which the trenches are arranged as recited in claim 2; wherein the second semiconductor regions are each disposed in an island-like shape in a plan view from the first main surface, of the second semiconductor regions, ones each disposed above the first base regions are each separate from the trenches, and of the second semiconductor regions, other ones disposed on regions between an adjacent two of the trenches that are adjacent to each other without the first base regions intervening therebetween, at least partially contact the adjacent two of the trenches as recited in claim 3; wherein the first semiconductor regions are each disposed in an island-like shape in a plan view from the first main surface, of the first semiconductor regions, ones disposed above the first base regions are in contact with the trenches, and of the first semiconductor regions, other ones each disposed on regions between an adjacent two of the trenches that are adjacent to each other without the first base regions intervening therebetween, at least partially contact the adjacent two of the trenches as recited in claim 4; and further comprising a plurality of third semiconductor regions of the first conductivity type or the second conductivity type, selectively provided in the second semiconductor layer, at the first surface of the second semiconductor layer, the third semiconductor regions, in a plan view from the first main surface, being each disposed between a respective one of the second semiconductor regions and a respective one of the first semiconductor regions disposed on a respective one of regions between an adjacent two of the trenches that are adjacent to each other without the first base regions intervening therebetween as recited in claim 6. Claim 7 depend on claim 6, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818